MEMORANDUM **
Rex Boyd Wynn appeals his 192-month sentence following his guilty plea to distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1). We cannot determine from the record whether the district court would have imposed a materially different sentence if it had known that the Sentencing Guidelines were advisory rather than mandatory. Therefore, under *686United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc) and United States v. Moreno-Hernandez, 397 F.3d 1248, 1255 n. 8 (9th Cir.2005), amended by No. 03-30387, slip. op. 7773, 7794-95, 2005 WL 1560269 (9th Cir. July 5, 2005), we remand for the limited purpose of making that determination.
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.